IN THE SUPREME COURT OF TEXAS

                                 No. 06-0178

          FOREST OIL CORPORATION AND DANIEL B. WORDEN, PETITIONERS,

                                     v.

  JAMES ARGYLE MCALLEN, EL RUCIO LAND AND CATTLE COMPANY, INC., SAN JUANITO
        LAND PARTNERSHIP, AND MCALLEN TRUST PARTNERSHIP, RESPONDENTS

          On Petition for Review from the Court of Appeals for the
                        Thirteenth District of Texas

ORDERED:

      1.    Relator Forest Oil's petition for writ of prohibition, filed  in
07-0688, is consolidated with the instant proceeding, cause number  06-0178.

      2.    The Court, on consideration of the arguments made by the parties
in the petition and response filed in  07-0688,  and  treating  the  request
therein as in substance a motion for a temporary relief in cause number  06-
0178, stays all trial court proceedings  in  Cause  No.  C-203-05-D,  styled
Juan Luis Longoria, Melecio Longoria, Juan  Luis  Longoria,  Jr.,  Alejandro
DeLeon-Casillas, James Argyle McAllen, James Argyle McAllen, Jr.,  El  Rucio
Land and Cattle Company, Inc., San Juanito Land Partnership,  Ltd.,  McAllen
Trust Partnership, and  John  R.  Willis  Management,  Ltd.  v.  Forest  Oil
Corporation, Daniel B. Worden,  and  ConocoPhillips  Company  in  the  206th
District Court in Hidalgo County, pending further order of this Court.   See
Tex. R. App. Proc. 29.3 and 29.4.
      2.    The petition for writ of prohibition in  Cause  No.  07-0688  is
otherwise dismissed as moot.
      3.    The cause on petition for review in Cause  No.  06-0178  remains
           pending before this Court.



            Done at the City of Austin, this November 02, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk